Citation Nr: 1121187	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for strabismus, status-post surgical repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A videoconference Board hearing was held in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his strabismus existed prior to service and was aggravated (permanently worsened) by service.  He specifically testified before the Board in July 2010 that his pre-existing strabismus, which was diagnosed originally when the Veteran was a child, was aggravated by 2 in-service surgeries to correct it in December 2005 and in July 2006.  He also testified that his strabismus was a congenital eye disability.  A review of the Veteran's service treatment records confirms that he had 2 in-service eye surgeries in December 2005 and in July 2006.  These records also show that vertical deviation of the right eye, a lazy eye, and cross eyes were noted on in-service outpatient treatment.  It is not clear from a review of the evidence of record, however, whether the Veteran's strabismus is a congenital disability for which service connection is prohibited under 38 C.F.R. § 4.9.  See 38 C.F.R. § 4.9 (2010).  

In VAOPGCPREC 82-90, VA's Office of General Counsel held that Veterans can be granted service connection for diseases of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  In order for service connection to be granted for a preexisting condition, the evidence must show that the underlying disability underwent an increase in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability, however.  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The question of whether the Veteran's strabismus was aggravated during service is essentially medical in nature.  The additional question of whether the Veteran has an eye disability separate and apart from strabismus which can be attributed to service also is medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given the foregoing, the Board finds that a VA examination is necessary to determine whether the Veteran clearly and unmistakably had strabismus prior to service.  If he is found to have experienced strabismus prior to service, a determination is needed as to whether that disorder was aggravated permanently by service.  VA examination also is necessary to determine whether the Veteran has an eye disability that is separate and apart from strabismus which can be attributed to service.  Thus, on remand, the Board finds that the Veteran should be scheduled for appropriate examination(s) to determine the nature and etiology of his strabismus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for strabismus since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of his strabismus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate testing must be conducted.  The Veteran should be asked to provide a complete medical history for his strabismus, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current strabismus is related to active service or any incident of service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that the Veteran's in-service eye surgeries in December 2005 and in July 2006 aggravated (permanently worsened) his strabismus.  The examiner(s) further is asked to determine whether the Veteran's strabismus is a congenital eye disability.  With respect to any manifestations of strabismus found to be present in active service, the examiner(s) is asked to opine whether they existed prior to the Veteran's entrance onto active duty in April 2000.  With respect to any manifestations of strabismus that existed prior to the Veteran's entrance onto active duty, the examiner(s) is asked to opine whether there was a chronic and permanent increase in severity during or as a result of service that was beyond the normal progression of the disorder, to include as a result of the December 2005 or July 2006 surgeries.  The examiner(s) finally is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a current eye disability separate and apart from strabismus and, if diagnosed, whether such eye disability is related to active service or any incident of service, to include in-service eye surgeries in December 2005 and July 2006.  A complete rationale must be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for strabismus.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

